UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6195


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

STEPHEN G. DEES,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:09-hc-02100-BR)


Submitted:   October 28, 2010              Decided:   December 9, 2010


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Diana Pereira, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P.
May-Parker, Assistant United States Attorney, David T. Huband,
Special   Assistant  United States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stephen    G.    Dees    appeals    the    district      court’s      order

committing him to the custody of the Attorney General under 18

U.S.C. § 4246         (2006).       Dees    asserts      that    the   district      court

erred in concluding that he posed a substantial risk of danger

to others as a result of his mental disorder.                      Finding no error,

we affirm.

               After a hearing, the district court found by clear and

convincing evidence that Dees “is presently suffering from a

mental disease or defect as a result of which his release would

create a substantial risk of bodily injury to another person or

serious damage to property of another.”                         18 U.S.C. § 4246(d).

Our review of the record leads us to conclude that the district

court    did    not    clearly      err     in    finding       that   Dees    met     this

standard.       United States v. LeClair, 338 F.3d 882, 885 (8th Cir.

2003)    (stating        standard      of   review);      see     United      States    v.

Robinson, 404 F.3d 850, 856 (4th Cir. 2005) (reviewing for clear

error court’s decision regarding defendant’s competency to stand

trial and citing United States v. Cox, 964 F.2d 1431, 1433 (4th

Cir. 1992)); see also United States v. Harvey, 532 F.3d 326,

336-37   (4th     Cir.     2008)       (stating    that     a    finding      is   clearly

erroneous “when, although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite



                                             2
and     firm    conviction     that     a       mistake    has    been       committed”)

(internal quotation marks and citation omitted).

               Accordingly,    we     affirm      the     order   of     the   district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately          presented      in   the     materials

before    the    court   and   argument         would     not   aid    the   decisional

process.

                                                                                AFFIRMED




                                            3